Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants’ amendment filed 3/7/2022 is acknowledged. Claims 1-6 are pending in this application and under examination.  
Claim Rejections/Objections Withdrawn
The rejection of claims 1-4 under 35 U.S.C. §112(a) as lacking written description support for the full scope of the claims is withdrawn in response to Applicant’s amendment.
The rejection of claims 1-6 as containing an improper Markush grouping of alternatives is withdrawn in response to Applicant’s amendment.
The rejections of claims 1-4 on grounds of nonstatutory double patenting as unpatentable over claims in US ‘957 and US ‘213 are withdrawn in response to Applicants’ amendment and arguments. 
Claim Rejections/Objections Maintained/New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
The rejection of claims 1-6 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is maintained. Applicants’ amendment to claim 1 causes the claim to not agree with the terms in the specification and, indeed, to not make sense. Claim 1 now recites treatment of disorders caused by, mediated by, or propagated by TLR activity. However, the specification states that the invention is directed to treatment of disorders caused by aberrant TLR activity or overexpression of TLR7/8. The specification does not disclose diseases caused by normal TLR activity. Therefore, it is not possible to determine what Applicants intend.
Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The rejection of claims 1-6, as represented by the species shown below, under 35 U.S.C. §102(a)(1) as anticipated by Schlienger ‘232 is maintained for reasons of record in the 3/7/2020 Office action. Applicants’ argument is unclear. Applicants’ amendment does not change the claimed genus so as to exclude. these compounds

	
    PNG
    media_image1.png
    226
    171
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    259
    663
    media_image2.png
    Greyscale


	Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622